 

Exhibit 10.35

NVR, Inc.

Summary of the 2017 Named Executive Officer Annual Incentive Compensation Plan

The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2017
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K. All
of NVR’s named executive officers; Paul C. Saville (President and Chief
Executive Officer of NVR), Jeffrey D. Martchek (President of Homebuilding
Operations), Daniel D. Malzahn (Senior Vice President, Chief Financial Officer
and Treasurer of NVR), Eugene J. Bredow (Vice President, Chief Accounting
Officer and Controller of NVR) and Robert W. Henley (President of NVR Mortgage
Finance, Inc.), participate in the Bonus Plan.

Under the Bonus Plan, the named executive officers’ bonus opportunity is limited
to 100% of their base salary. The named executive officers’ annual bonus
opportunity will be based 80% upon the Company’s consolidated pre-tax profit
(before consolidated annual bonus and stock-based compensation expense but after
all other charges) and 20% based on the number of new orders, net of
cancellations (“New Orders”) compared to the consolidated pre-tax profit and New
Orders within the Company’s 2017 annual business plan. The named executive
officers begin to earn the consolidated pre-tax profit portion of their annual
bonus award once the annual business plan is at least 80% attained. The full
amount of the consolidated pre-tax profit portion of their annual bonus award is
earned ratably from 80% up to 100% achievement of the annual business plan. The
named executive officers begin to earn the New Orders portion of their annual
bonus award once the annual business plan is at least 85% attained. The full
amount of the New Orders portion of their annual bonus award is earned ratably
from 85% up to 100% achievement of the annual business plan. Mr. Martchek’s
bonus and Mr. Henley’s bonus are subject to a pro-rata reduction, limited to a
maximum of 20% of earned bonus, based on the internal audit results of the
operations under their direct management.

 